Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
[0111] “BFT”, “POW” and “POS” are abbreviations that should be spelled out.
[0121] “MLP”, “VGG”, and “OCR” are abbreviations that should be spelled out.
[0239] “CRM”, “ERP”, “PPM”, and “HRM” are abbreviations that should be spelled out.
Appropriate correction is required.

The use of the terms: “Blu-ray”, “Microsoft”, “Windows”, “Macintosh”, “UNIX”, “Apache”, “SQL Server”, “Oracle”, “DB2”, “Sybase”, “PostgreSQL”, “CouchDB”, “iOS”, “Android”, “Google”, “Chrome”, “Chromium”, “Mozilla”, “Firefox”, “Apple”, “Safari”, “Internet Explorer”, “Edge”, “JavaScript”, “Cisco”, “open v-switch”, “open contrail”, “presto”, “Ethereum”
which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 15 recite the limitation "the flow of data" in line 10.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 12, 15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US-PGPUB 2017/0103167 A1).

		Regarding claim 1, Shah discloses a method of sharing a data asset via a computer-implemented data trust, the method comprising: 
creating, in response to a user input, a data trust domain, including instantiating a private network, (128, [0031] “private networks”)
the private network including a plurality of domain nodes, (102, 124)
the domain nodes including a data producer node and a data consumer node, (102, 124, [0030], “…the clinical data provider 102 may interact with other clinical data provder 124 through the HL7 CBR 108 via the records database 126 or without records database 126 to exchange data amongst each other.”) Note, the data providers are capable of both producing and consuming data.
wherein the data asset is provided by the data producer node; ([0035] “…data provided by the plurality of clinical data providers… The data can be organized in a way that facilitates local or remote access and retrieval…”)
defining access rights for the data asset as between the data consumer node and the data producer node; and ([0081], “The blockchain configured records database 126 may provide a private view to the clinical data providers 104 and 124 who may want to access the structured data based on access right…”) 
creating a data pathway object, (904)
wherein the data pathway object specifies the access rights for the data asset, and (Shah, [0082] “granted access” and “permissions”)
wherein the flow of data within the data trust domain is controlled according to the data pathway object. ([0082] “information exchange”)
It is noted, the “private data store” taught by Shah is being mapped to the “data pathway object” because they are functionally equivalent. The private data store serves to define interactions between data consumers and data providers. 

	Regarding claim 2, Shah discloses the method of claim 1, further comprising: 
providing the data consumer node with access to the data asset according to the data pathway object, ([0082] “the private data store 904 may allow a virtual storage and presentation of only limited documents or portions of the structured data for access by the clinical data providers 104 and 124 in accordance with permissions granted to the clinical data providers 104 and 124.”)
wherein the access is provided via the private network. ([0035], “The data can be organized in a way that facilitates local or remote access and retrieval and indexing in the communication network 128”).

	Regarding claim 7, Shah discloses the method of claim 1, further comprising: 
codifying, in a smart contract, the access rights specified in the data pathway object, and ([0034] “The blockchain configured records database 126 and associated components, also referred to as a “smart contract based distributed integrity network”, may not require a centralized health information exchange (HIE) operator because all participants may have access to distributed ledgers to maintain a secure exchange without broken trusts”)
wherein the smart contract, when executed, controls access to the data asset. ([0034] “The records database 126, described herein, may be centralized or decentralized or may be blockchain configured to allow access of the records database 126 through a distributed blockchain configured network as discussed later in conjunction with FIG. 9.”)

	Regarding claim 8, Shah discloses the method of claim 1, further comprising: 
accessing the data asset via an artificial intelligence engine communicatively connected to the data producer node. (702, [0062] “…coupled to the records database 126 and/or the CBR 108…”; [0063], “The machine learning system 702 may be configured to categorize the health records based on internal and external taxonomies, recognize patterns in the health records, structure the health records based on the taxonomies, metadata and master data, and machines and systems so trained.”) 

Regarding claim 12, Shah discloses the method of claim 1, 
wherein the data pathway object specifies any one or more of ownership, routing, storage, processing, and access for the data asset. ([0082] “access rights” or “permissioned access”) It is noted, “any one or more of” indicates an alternative, therefore, the prior art need only satisfy one of ownership, routing, storage, processing and access.

	Regarding claims 15, 19 and 20, the limitations recited are substantially similar to those of claims 1, 12 and 7 respectively. Therefore, claims 15, 19 and 20 are rejected on similar grounds as claims 1, 12 and 7 respectively.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Crawford (US-PGPUB 2019/0373521 A1).

Regarding claim 3, Shah discloses the method of claim 1 as set forth above, but fails to disclose wherein the access rights include a permitted computation, the permitted computation including any one or more of a calculation, a model, and a computation which the data consumer node can perform on the data asset.
However, Crawford teaches wherein the access rights include a permitted computation, ([0102], “Some embodiments can first determine whether computations of a candidate edge-based data center is permitted by a mobile computing device, wherein one or more identifiers of a request to determine a network path can be used to determine whether the computations are permitted.”)
the permitted computation including any one or more of a calculation, a model, and a computation which the data consumer node can perform on the data asset. ([0102], “For example, a request identifier can indicate that the request is for an application associated with company “X.” In response, some embodiments can determine that the edge-based data center 318 is permitted to perform calculations for applications associated with company “X” and/or that the edge-based data center 322 is not permitted to perform calculations for applications associated with company “X.””) 
It is noted, “any one or more of” indicates an alternative. The prior art need only satisfy one of a calculation, a model, and a computation which the data consumer node can perform on the data asset. In this case, Crawford satisfies both a calculation and a computation which the data consumer node can perform on the data asset. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah to incorporate the teachings of Crawford to include wherein the access rights include a permitted computation, the permitted computation including any one or more of a calculation, a model, and a computation which the data consumer node can perform on the data asset. Such modifications would be motivated to protect the data asset from unauthorized use, for example, by enforcing the terms of a smart contract on a distributed ledger. ([0110])

	Regarding claim 4, Shah discloses the method of claim 2 as set forth above. The limitations of claim 4 are substantially similar to that of claim 3. Claim 4 differs from claim 3 in that there is no mention of access rights, which are defined by the data pathway object as per claim 1. Crawford teaches, as noted above for claim 3, using the “network path” to determine permitted computations. Therefore, claim 4 is rejected on similar grounds to claim 3.

	Regarding claim 9, Shah discloses the method of claim 1 as set forth above, but fails to disclose wherein the data pathway object defines a network pathway along which data can travel. 
However, Crawford teaches wherein the data pathway object defines a network pathway along which data can travel. ([0082] “data store”; [0083] “network path”)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah to incorporate the teachings of Crawford to include wherein the data pathway object defines a network pathway along which data can travel. Such modification(s) would be motivated to maintain records for route management. ([0081])

	Regarding claim 18, the limitations recited in claim 18 are substantially similar to that of claim 9. Therefore, claim 18 is rejected on similar grounds as claim 9.

Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Ventura et al. (US Patent No. 10,866,945 B2), hereinafter Ventura.

	Regarding claim 5, Shah discloses the method of claim 1 as set forth above, but fails to disclose assigning each of the domain nodes a domain node account, 
wherein the domain node account is an account on a distributed ledger,
wherein the domain node account is controlled by the domain node assigned the domain node account, and 
wherein the domain node assigned the domain node account can initiate a transaction on the distributed ledger from the domain node account. 
However, Ventura teaches assigning each of the domain nodes a domain node account, (Col. 15 ln. 15-19)
wherein the domain node account is an account on a distributed ledger, (Col. 15 ln. 17 “new user accounts within the distributed ledger”)
wherein the domain node account is controlled by the domain node assigned the domain node account, and (Col. 15 ln. 19-22)
wherein the domain node assigned the domain node account can initiate a transaction on the distributed ledger from the domain node account. (Col. 13 ln. 23-29; Col. 16 ln. 20-) 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah to incorporate the teachings of Ventura to include assigning each of the domain nodes a domain node account,  wherein the domain node account is an account on a distributed ledger, wherein the domain node account is controlled by the domain node assigned the domain node account, and wherein the domain node assigned the domain node account can initiate a transaction on the distributed ledger from the domain node account. Such modification(s) would be motivated to provide administrative functions corresponding to the distributed ledger. (Col. 15 ln. 14-17)

	Regarding claim 6, Shah discloses the method of claim 5 as set forth above, but fails to disclose generating a synthetic account comprising an account on the distributed ledger, the synthetic account representing a plurality of entities each having a right to vote on policies of the synthetic account.
However, Ventura teaches generating a synthetic account comprising an account on the distributed ledger, the synthetic account representing a plurality of entities each having a right to vote on policies of the synthetic account. (Ventura, Col. 23 ln. 15-29)
It is noted, a “synthetic account” is “functionally similar” to a domain node account as defined in the instant specification [0012], and may represent a group of entities within the distributed ledger. Ventura requires participation from “at least one node” from the distributed ledger, which may also represent a “division” of nodes. Thus, the participating node taught by Ventura is functionally similar to that of a synthetic account.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah to incorporate the teachings of Ventura to include generating a synthetic account comprising an account on the distributed ledger, the synthetic account representing a plurality of entities each having a right to vote on policies of the synthetic account. Such modifications would be motivated to achieve a consensus upon request from a participating node via voting. (Col. 23 ln. 7-15)

	Regarding claim 17, Shah discloses the system of claim 15 as set forth above. the limitations recited in claim 17 are substantially similar to that of claim 5 and are therefore rejected on similar grounds as claim 5, over Shah in view of Ventura.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Zhao, Yang et al. “Mobile Edge Computing, Blockchain and Reputation-based Crowdsourcing IoT Federated Learning: A Secure, Decentralized and Privacy-preserving System.” ArXiv abs/1906.10893 (2019).

	Regarding claim 10, Shah discloses the method of claim 1 as set forth above, but fails to disclose wherein the data asset is generated during a machine learning lifecycle, and wherein the data asset comprises any one or more of a dataset, a derivative dataset, or a machine learning model. 
However, Zhao teaches wherein the data asset is generated during a machine learning lifecycle, and (Zhao, Pg. 4 Sect. IV-A “crowdsourcing federated learning task”) 
wherein the data asset comprises a machine learning model. (Zhao, Pg. 4-5 Sect. IV-C(4) “Customers upload models to the blockchain”)
It is noted, the participants in the case of Zhao are data providers, while the requester is the data consumer. The data providers produce the data asset, which is the trained model.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah to incorporate the teachings of Zhao to include wherein the data asset is generated during a machine learning lifecycle, and wherein the data asset comprises a machine learning model. Such modifications would be motivated to help IoT device manufacturers analyze and predict customer’ usage of IoT devices through a crowdsourced machine learning, such as Federated Learning. (Pg. 1 Sect. I)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Scherrer et al. (US-PGPUB 2019/0349203 A1), hereinafter Scherrer.

	Regarding claim 11, Shah discloses the method of claim 1, but fails to disclose wherein the data pathway object specifies that the data asset is to pass through a computational node configured to remove or obscure identifiable information. 
However, Scherrer teaches wherein the data pathway object specifies that the data asset is to pass through a computational node configured to remove or obscure identifiable information. ([0043] “In other words, the surrogate member 108 utilizes its privileges and capabilities as a consortium member… to execute a write access event in accordance with the write access policy 120…”; [0044] “…the authorized writing of the signed transaction payload 154 was conducted in accordance with the unique consortium member ID of the surrogate member 108, without any explicit or public identification of an actual identity of the participant 110.”) 
It is noted, the “write access policy” taught by Scherrer is being mapped to the data pathway object. In the procedure described by Scherrer, the “surrogate member” is behaving as an intermediary node used to obscure the identity of the data providing node (participant 110). The “signed transaction payload”, in this case, is the data asset.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah to incorporate the teachings of Scherrer to include wherein the data pathway object specifies that the data asset is to pass through a computational node configured to remove or obscure identifiable information. Such modification would be motivated to maintain anonymity of a participant with respect to a signed transaction payload. ([0044])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Lindsley et al. (US-PGPUB 2016/0026983 A1), hereinafter Lindsley.

	Regarding claim 13, Shah discloses the method of claim 1 as set forth above, but fails to disclose wherein the access rights include a data handling policy created based on metadata, and 
wherein the metadata includes any one or more of a data subject, a data source, a data format, a current and future identifiability of a data subject, a time of data acquisition, and a location of data acquisition. 
However, Lindsley teaches wherein the access rights include a data handling policy created based on metadata, and ([0011] “…determining attributes associated with an instrumented entity, determining contract terms for access rights to instrument data associated with the instrumented entity, and creating a data offering for the access rights based, at least in part, on the attributes…”)
wherein the metadata includes a current and future identifiability of a data subject and a time of data acquisition. ([0012] “a data access time“ and “a unique identifier associated with the data offering, and mapping the unique identifier to the attributes and the contract terms.”; [0061] “contract terms”)
It is noted, “any one or more of” is an alternative form. The prior art need only satisfy one of a data subject, a data source, a data format, a current and future identifiability of a data subject, a time of data acquisition, or a location of data acquisition. It is also noted, the “data handling policy” is defined in the instant specification at [0127-0129], in which the policies are related to and include access rights information.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah to incorporate the teachings of Lindsley to include wherein the access rights include a data handling policy created based on metadata, and wherein the metadata includes any one or more of a data subject, a data source, a data format, a current and future identifiability of a data subject, a time of data acquisition, and a location of data acquisition. Such modification(s) would be motivated to facilitate the purchase request by a data consumer for access rights to instrument data associated with a data offering from a data provider. ([0060])

Claims 14 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Soundararajan et al. (WO 2019/078878 A1), hereinafter Soundararajan.

	Shah discloses claim 1 as set forth above, but fails to disclose codifying domain access rights in a smart contract which, when executed, controls whether a domain node can access the data trust domain. 
However, Soundararajan teaches codifying domain access rights in a smart contract which, when executed, controls whether a domain node can access the data trust domain. ([0054], “… a smart contract can be established among the multiple entities, such as a client entity associated with the client device 108 and an entity associated with stored information that the client device 108 is seeking to access.”; [0055], “The smart contract in this example would be between the police department and the DMV. The smart contract can govern whether or not users of the police department… are allowed to access DMV information…”) 
It is noted, “domain access rights” are described in the instant specification as “access rules and policies defined for the domain.” [0109]. Therefore, Soundararajan teaches the smart contract can control access from one domain node to another. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah to incorporate the teachings of Sound. to include codifying domain access rights in a smart contract which, when executed, controls whether a domain node can access the data trust domain. Such modification(s) would be motivated to use smart contracts so the data governance system can collect and deliver the customized information that is interest to the client entities. ([0017])
	
	Regarding claim 16, the limitations recited in claim 16 are substantially similar to that of claim 14 and are therefore rejected on similar grounds as claim 14, over Shah in view of Soundararajan.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-PGPUB 2021/0056225 A1 (Sislow et al.) – Regarding obtaining, by a consumer computing device of a data communication network, a temporary credential in accordance with a temporary credential protocol, and accessing a temporary vault where the vault stores a set of shareable data records.
EP 2960824 A1 (Patton et al.) – Regarding managing online advertising data secure sharing, where a server may receive a request for proprietary data from a data consumer, and determining if the data is permitted to be processed.
US-PGPUB 2020/0074102 A1 (Pitti) – Regarding managing consent data in a blockchain network.
US-PGPUB 2020/0358778 A1 (Gopinathapai et al.) – Regarding provisioning access rights in a computing system. A data structure may be created that corresponds to the access rights of a computing system.
WO 2020/240729 A1 (Enkhtaivan et al.) – Regarding a management device comprising a storage means for storing policy information which is associated with data provided by a data provider to another operating entity, and which prescribes a provision permission policy of the data provider for said data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 10:00 AM-7:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496